In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Belen, J.), dated December 6, 1996, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff was assaulted on a public street outside his workplace. The plaintiff failed to establish prima facie that but for the defendants’ failure to install a working telephone inside his workplace, the assault would not have taken place (see, Melville v New York City Hous. Auth., 242 AD2d 244).
Accordingly, we grant summary judgment to the defendants dismissing the complaint.
O’Brien, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.